           Case 4:18-cv-00436 Document 67-2 Filed on 08/04/20 in TXSD Page 1 of 2

                                                                                                             Page 1 of 2

                                     UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION


       Schumacher                                            CASE NO.: 4:18‐CV‐00436
       v.
       CAPITAL ADVANCE SOLUTIONS, LLC,
       Charles Betta,
       Dan Logan
       ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐/                 ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐


  SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION


To: Affinity Federal Credit Union, 73 Mountainview Blvd., P.O. Box 621, Basking Ridge, NJ 07920
Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information or objects, and to permit inspection, copying, testing, or
sampling of the material:

      A list of all accounts owned or managed by or in the name of Charles Betta, either currently or within
       the last three years (going back to 01‐01‐2018).
      A list of all accounts owned or managed by or in the name of Capital Advance Solutions, LLC, either
       currently or within the last three years (going back to 01‐01‐2018).
      Current balances for the above accounts if still active.
      If any account listed above has been closed, then for that account, also include:
          o the date of closure
          o the authorized party that closed it
          o the final balance before closure
          o Either an average balance from the prior statement OR a list of daily balances from the prior
              statement period.
          o If a payment or transfer was made to close out the account, the name of the entity or the
              account that payment was made or transferred to.




                                                        1
           Case 4:18-cv-00436     Document
                     Subpoena to Produce      67-2 Information,
                                         Documents,  Filed on or08/04/20
                                                                 Objects inin  TXSD
                                                                            a Civil ActionPage 2 of 2


Place: Via e‐mail from your ordinary place of              Date and Time DUE: 45 calendar days after date of
business, to the email address:                            issuance, by 5:00 pm EST
Paul.R.F.Schumacher@gmail.com, on or before the
                                                           Date Requested : 04‐AUG‐2020
specified date.




       _____________________________________ OR                _____________________________________
              Signature of Clerk or Deputy Clerk                                  Attorney’s Signature




The name, e‐mail address, and telephone number of the pro se litigant, Paul Schumacher, who issues or
requests this subpoena, are: Paul R. F. Schumacher (pro se); Paul.R.F.Schumacher@gmail.com; 979‐476‐8326.




                                                       2
